DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Receipt is acknowledged of Amendments, Remarks and a Terminal Disclaimer filed on 06/23/22. Claims 21, 28 and 30 have been amended, claims 27 and 34 have been cancelled and new claim 41 has been added. Accordingly, claims 21-26, 28, 30-33 and 41 are under examination on the merits.  Claims 29 and 35-40 remain withdrawn. 

Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Terminal Disclaimer
The terminal disclaimer filed on 05/23/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,806,754 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21-24, 28, 30 and 41 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al (US 20110159291).

Sun et al teach stable and chemically reactive metallic nanoparticles and polymeric coating molecules having at least one metal core binding motif and at least one chemically reactive functional moiety stably bound to the surface of metallic nanoparicle via the metal core binding motif. A target specific probe molecule is covalently bound to the metallic nanoparticle via the chemically reactive functional moiety forming stable metallic nano-probe. (See abstract).
It is disclosed that each nanoparticle comprises a metal nanoparticle core and a coating polymer layer on the surface. In one embodiment, the nanoparticle core is a metal particle with a diameter between about 1 nm to 250 nm, and the metal nanoparticle core may be made of gold, silver, platinum, iron or copper (See [0009]-[0010]).
The polymer coating may be cyclo-dextran, sulfhydryl and amino derived polyethylene glycol, polyvinyl alcohol, etc, (See [0011], [0035] and [0060]).
Sun et al also disclose that in order to conjugate the bio-probe molecules strongly to the surface of the metal nanoparticles, a bi or multi functional polymeric coating material is first attached to the metal core surface via metal core binding motifs, which form anchors on the surface of the metal core to tether probe molecules covalently (See [0032] and [0034]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 21-24, 28, 30-33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al (US 20110159291) in view of Wiesner et al (US 20150366995). 

Sun et al’s teaching are delineated above and incorporated herein. 
Sun et al teach metal nanoparticles covalently coated with a polymer such as polyethylene glycol, but lack disclosure on polyethylene glycol’s molecular weights. This is known in the art as shown by Wiesner et al.

Wiesner et al teach a composition comprising polyethylene-glycol (PEG) functionalized mesoporous oxide (e.g., silica) nanoparticles having an average size of 15 nm or less, at least 90% of the nanoparticles are within 3 nm of the average size, and at least a portion of the non-pore surface is at least partially functionalized with polyethylene glycol groups. The oxide nanoparticles can be metal oxide nanoparticles, non-metal oxide nanoparticles, or mixed metal non-metal nanoparticles, or a combination thereof (See [0006]). 
	It is disclosed that the non-pore surface of the PEG-functionalized mesoporous oxide nanoparticles is at least partially functionalized with PEG groups. The PEG groups are covalently bonded to the surface of the nanoparticle. For example, the PEG groups are covalently bonded to the surface via a Si--O--C bond. The PEG groups are derived from PEG polymer having a molecular weight (Mw) of 400 g/mol to 650 g/mol, including all integer g/mol values and ranges therebetween. In an embodiment, the PEG groups are derived from PEG polymer having a Mw of 460 g/mol to 590 g/mol, which contain 6 to 9 ethylene glycol units (See [0049]). 
It is disclosed that the PEG-functionalized mesoporous oxide nanoparticles include a metal oxide such as titanium, zinc, iron, and calcium (See [0045]).

	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made given the teaching of Sun et al to have looked in the art for suitable molecular weight polyethylene glycols for the coating of nanoparticles as taught by Wiesner et al with a reasonable e expectation of success. It would have been obvious to do so because Sun et al clearly teach making and applying coated metal nanoparticles with an average diameter of about 1 nm. It is disclosed that one suitable coating polymer is polyethylene glycol, but do not provide specific molecular weights of the said polyethylene glycol. As such it would have been obvious to one of ordinary skill in the art to look up such limitation. Wiesner et al teach that covalently bonded PEGs with MW of from 460 g/mol to 650 g/mol are suitable for coating metal nanoparticles. 
	In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 21-24, 28, 30-33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (WO 2011022350) in view of Wiesner et al (US 20150366995). 
Shah et al teach a zinc nanoparticle composition comprising (a) a zinc core substantially free of other metals or metal oxides; and (b) a non-zinc shell or coating. The zinc nanoparticle may be dispersed in a pharmaceutically acceptable buffer, carrier or diluent. The non-zinc shell or coating comprises a biologically inert gel, polymer or matrix. The zinc nanoparticle may be between about 5 nm and 100 nm (See abstract and page 4, lines 1-11). 
Zinc Nanoparticles (ZNP) are comprised of a core of pure metallic zinc, i.e.  a purity of greater than 99% (See page 12, line 24 to page 13, line 6).
The said shell or coating is composed of a polymer. Examples of such polymeric surfaces include polyethylene, polyethylene glycol, etc (See page 5, lines 12-16).
Shah et al further disclose that in a method of making ZNP, the final product was centrifuged to precipitate ZNP and washed twice with PBS prior to use in experimentation (See page 47, lines 7-14).
Shah et al teach that one polymer selected to be an effective coating material for zinc nanoparticles is polyethylene glycol, but lack an example of polyethylene glycol coating ZNPs and also their molecular weights or covalent bonding. Shah et al also does not expressly teach nanoparticles sized less than about 5 nm. These are known in the art as shown by Wiesner et al.

	Wiesner et al’s teachings are delineated above and incorporated herein.  

	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made given the teaching of Shah et al to have looked in the art for suitable molecular weight polyethylene glycols for the coating of nanoparticles as taught by Wiesner et al with a reasonable e expectation of success. It would have been obvious to do so because Shah et al clearly teach making and applying coated metal nanoparticles with an average diameter of about 5 nm and the benefits of such particles. It is disclosed that one suitable coating polymer is polyethylene glycol, but do not provide specific molecular weights of the said polyethylene glycol. As such it would have been obvious to one of ordinary skill in the art to look up such limitation. Wiesner et al teach that covalently bonded PEGs with MW of from 460 g/mol to 650 g/mol are suitable for coating metal nanoparticles. 
Shah et al teach nanoparticles with an average diameter of about 5 nm. Wiesner et al teach metal nanoparticles with an average diameter of less than 15 nm, preferably about 3 nm. Thus, one of ordinary skill in the art is motivated to have selected a smaller particle based on the teaching of Wiesner et al. 
	In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 21-26 are rejected under 35 U.S.C. 103 as being unpatentable over Shah et al (WO 2011022350) in view of Vodyanoy et al (8,778,409).
	
Shah et al’s teaching are delineated above and incorporated herein. 
Shah et al teach zinc nanoparticles, but lacks a specific disclosure on the number of atoms in the nanoparticles. Vodyanoy et al teach that. 

Vodyanoy et al teach a liquid composition comprising: a solid dispersed phase of zinc metal nanoparticles consisting of from 40 to 300 atoms of metallic zinc per nanoparticle (See disclosure and claim 1).

 	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made given the teaching of Shah et al to have looked in the art for suitable number of atoms in the nanoparticles as taught by Vodyanoy et al with a reasonable e expectation of success. It would have been obvious to do so because Shah et al clearly teach making metal nanoparticles with an average diameter of about 5 nm and the benefits of such particles. Shah et al is silent with regards to the specific number of atoms. As such it would have been obvious to one of ordinary skill in the art to look up such limitation. Vodyanoy et al teach that metal nanoparticles containing from about 40 atoms are suitable for delivery to the nasal cavity and are beneficial.  
	In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Claims 21-24, 28, 30-33 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Kliss et al (7,348,029) in view of Wiesner et al (US 20150366995). 

Kliss et al teach a surface-modified nanoscale zinc oxide, where the surface modification involves coating with a polyethylene glycol acid. This surface-modified zinc oxide is characterized in that it forms stable dispersions in a liquid medium (See abstract). The said zinc oxide nanoparticles have a diameter from 2 to 50 nm, very particularly preferably 3 to 10 nm (See col. 5, lines 29-38).
The compositions may further comprise auxiliaries and additives such as organic solvents, stabilizers, antioxidants, vitamins, preservatives, etc, (Cols. 13-15).
Kliss et al further disclose the use of zinc oxide surface-modified or zinc oxide dispersions as antimicrobial active ingredient and a pharmaceutical composition which comprises a surface-modified zinc oxide or a zinc oxide dispersion identified by increased effectiveness (See col. 17, lines 41-67). 
Kliss et al teach polyethylene coated metal nanoparticles, but lacks a specific disclosure on molecular weight and covalent bonding. Wiesner et al teach that. 

Wiesner et al’s teaching are delineated above and incorporated herein. 

 	It would have been obvious to a person of ordinary skilled in the art at the time the invention was made given the teaching of Kliss et al to have looked in the art for suitable molecular weight polyethylene glycols for the coating of nanoparticles as taught by Wiesner et al with a reasonable e expectation of success. It would have been obvious to do so because Kliss et al clearly teach making polyethylene coated metal nanoparticles with an average diameter of less than 5 nm and the benefits of such particles. Kliss is silent with regards to the specific molecular weights of the said polyethylene glycol or covalent bonding. As such it would have been obvious to one of ordinary skill in the art to look up such limitations. Wiesner et al teach that covalently bonded PEGs with MW of from 460 g/mol to 650 g/mol are suitable for coating metal nanoparticles. 
	In other words, the claims would have been obvious because the technique for improving a particular formulation was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations. 

Response to Arguments
Applicant's arguments filed 06/23/22 have been fully considered but they are not persuasive. Applicant’s amendments to the claims have necessitated modified grounds of rejections. Applicant’s arguments so far as they pertain to the maintained references and rejections are discussed below. 
Applicant’s main argument is that “At paragraph xxx, Wiesner suggests that “PEG groups are covalently bonded to the surface of [a] nanoparticle.” However, the only way to accomplish such a covalent bond according to the teachings of Wiesner is via covalent bonding “to the surface via a Si—O—C bond.”. This is not required by the present invention. A person of ordinary skill in the art reading Wiesner would not have a reasonable expectation of success to modify the teachings” of Shah et al or Kliss et al “and arrive at the presently claimed invention. Further, new claim 41 further distinguishes the claimed invention because a person of ordinary skill in the art would not be motivated to arrive at the embodiments of the claimed invention in which the metal of the claimed invention “is selected from the group consisting of zinc, copper, iron, gold, silver, platinum, and magnesium.”” (See Remarks, pages 8-9). 
The above arguments are not persuasive because Weisner et al teach a composition comprising polyethylene-glycol (PEG) functionalized mesoporous oxide (e.g., silica) nanoparticles having an average size of 15 nm or less, the oxide nanoparticles being metal oxide nanoparticles. Weisner et al also disclose, at paragraph [0049] that the “PEG groups are covalently bonded to the surface of the nanoparticle. For example, the PEG groups are covalently bonded to the surface via a Si—O—C bond”. Accordingly, since the nanoparticle comprise silica the covalent bond is via a Si-O-C bond. However, the argument is not persuasive because the examined claims do not exclude silica. In fact, claims 21-26, 28 and 41 are open to the coating being any material or combination thereof.   
Applicant’s argument regarding new clam 41 is also not persuasive because all references of record teach metal nanoparticles selected from zinc, silver, gold, etc, as recited in claim 41. 

Claims 21-26, 28, 30-33 and 41 are rejected. Claims 29 and 35-40 are withdrawn. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mina Haghighatian whose telephone number is (571)272-0615.  The examiner can normally be reached on M-F, 7-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                     /Mina Haghighatian/


Mina Haghighatian
Primary Examiner
Art Unit 1616